      Case 4:19-cv-01878-HSG Document 101 Filed 05/27/20 Page 1 of 2


 1   KILPATRICK TOWNSEND & STOCKTON LLP
     GREGORY S. GILCHRIST (State Bar No. 111536)
 2   ggilchrist@kilpatricktownsend.com
     BEATRICE STRNAD (State Bar No. 327791)
 3   bstrnad@kilpatricktownsend.com
     Two Embarcadero Center, Suite 1900
 4   San Francisco, CA 94111
     Telephone: 415 576 0200
 5   Facsimile: 415 576 0300

 6   NICHOLE DAVIS CHOLLET (Admitted pro hac vice)
     nchollet@kilpatricktownsend.com
 7   1100 Peachtree Street NE, Suite 2800
     Atlanta, GA 30309
 8   Telephone: 404 815 6500
     Facsimile: 404 815 6555
 9
     Attorneys for Defendant
10   THE WINE GROUP LLC

11                              UNITED STATES DISTRICT COURT

12                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

13                                 SAN FRANCISCO DIVISION

14   JAM CELLARS, INC.,                            Civil Action Case No. 4:19-cv-01878-HSG

15                 Plaintiff,                      Civil Action Case No. 3:20-cv-02229-HSG

16          v.
                                                   [PROPOSED] ORDER EXTENDING
17   THE WINE GROUP LLC,                           THE DEADLINE TO RESPOND TO
                                                   THE MOTION FOR PRELIMINARY
18                 Defendant.                      INJUNCTION

19
                                                   [Pursuant to Civil L.R. 3-12(b), a chambers
20                                                 copy of this proposed order is being lodged
                                                   in the case listed below]
21
                                                   Judge:    Hon. Haywood S Gilliam, Jr.
22
     AND RELATED COUNTERCLAIMS                     JURY TRIAL DEMANDED
23

24

25

26

27

28

     [PROPOSED] ORDER GRANTING MOTION TO EXTEND THE DEADLINE                           -1-
     TO RESPOND TO THE PRELIMINARY INJUNCTION
       Case 4:19-cv-01878-HSG Document 101 Filed 05/27/20 Page 2 of 2


 1          This Court, having considered the stipulation filed by Plaintiff JaM Cellars, Inc. and

 2   Defendant The Wine Group LLC to extend the briefing schedule on Plaintiff’s motion for

 3   preliminary injunction,

 4          IT IS HEREBY ORDERED that the stipulation is granted, Defendant’s opposition to

 5   Plaintiff’s motion for preliminary injunction shall be due on June 8, 2020, and Plaintiff’s reply in

 6   support of its motion for preliminary injunction shall be due on June 22, 2020.

 7          IT IS SO ORDERED.

 8   Dated: May  ___, 2020
            5/26/2020

 9                                                 Haywood S. Gilliam, Jr.
10                                                 United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER GRANTING MOTION TO EXTEND THE DEADLINE                                     -2-
     TO RESPOND TO THE PRELIMINARY INJUNCTION
